DawsoN, J., dissenting: I respectfully disagree with, the conclusion reached by the majority. It is not only inequitable but also inconsistent with the legislative history behind section 351 and its predecessors. See H. Rept. No. 350, 67th Cong., 1st Sess., p. 10 (1921); S. Rept. No. 275, 67th Cong,, 1st Sess., p 11 (1921); and Helvering v. Cement Investors, 316 U.S. 527 (1942). Instead, I agree with the holding of the Ninth Circuit, reversing 42 T.C. 1130, in Estate of Schmidt v. Commissioner, 355 F. 2d 111 (C.A. 9, 1966). FeatheestoN, J., agrees with this dissenting opinion.